                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN GONDOR                                   :   CIVIL ACTION
                                              :
         v.                                   :
                                              :
KEVIN MCKEOWN, SUPERVISOR                     :
OF KEVIN MCKEOWN and                          :
DIRECTOR OF DELAWARE COUNTY                   :
ADULT PAROLE AND PROBATION                    :   NO. 19-5769

                                          ORDER

       NOW, this 20th day of February, 2020, upon consideration of plaintiff’s

Applications for Prisoners to Proceed in District Court Without Prepaying Fees or Costs

(Document Nos. 3 and 6), and plaintiff having complied with this Court’s Order of

December 17, 2019 by filing his prisoner account statement, it is ORDERED that:

       1.     Plaintiff’s application to proceed in forma pauperis (Document No. 3) is

GRANTED;

       2.     Plaintiff’s second application to proceed in forma pauperis (Document No.

6) is DISMISSED AS MOOT;

       3.     The complaint is deemed filed.

       4.     The complaint is DISMISSED WITHOUT PREJUDICE.

       5.     Pursuant to 28 U.S.C. § 1915(b), plaintiff, John Gondor, # 19007563, shall

pay the filing fee of $350 regardless of the outcome of this case.

       5.     The Warden or other appropriate official at George W. Hill Correctional

Facility is directed to assess an initial filing fee of 20% of the greater of (a) the average

monthly deposits to Gondor’s prison account; or (b) the average monthly balance in

Gondor’s prison account for the six-month period immediately preceding the filing of this
case and forward the initial payment assessed, with a reference to the docket number of

this case, to the Clerk of Court at the following address:

                     Clerk of the United States District Court
                     for the Eastern District of Pennsylvania
                     Room 2609
                     601 Market Street
                     Philadelphia, Pennsylvania 19106.

       6.     In each succeeding month when the amount in Gondor’s prison account

exceeds $10.00, the Warden or other appropriate official shall calculate, collect, and

forward a payment equaling twenty percent (20%) of the preceding month’s income

credited to Gondor’s prison account until the fee is paid and forward that amount, with a

reference to the docket number of this case, to the Clerk of Court at the above address.

       7.     Plaintiff is granted leave to file an amended complaint within thirty (30) days

of the date of this Order, and any amended complaint shall: (a) identify all defendants in

the caption of the amended complaint in addition to identifying them in the body of the

amended complaint; and (b) state the basis for plaintiff’s claims against each defendant.

       8.     The Clerk of Court shall furnish plaintiff with a copy of the Court’s current

standard form complaint to be used by a prisoner filing a civil action, bearing the above

Civil Action Number.

       9.     Plaintiff shall use this standard form to file his amended complaint.

       10.    Upon the filing of an amended complaint, the Clerk shall not make service

unless ordered to do so by the Court.

       11.    The Clerk of Court is directed to forward a copy of this Order to the Warden



                                             2
or other appropriate official at the George W. Hill Correctional Facility and to the plaintiff.

       12.    If plaintiff does not file an amended complaint within thirty days of the date

of this Order, his case will be dismissed.




                                                   /s/ TIMOTHY J. SAVAGE J.




                                              3
